V
DETAILED ACTION

Response to Amendment
Examiner acknowledged that claim 10 is the only independent claim. Examiner also acknowledged Applicant's amendments and arguments to claims are persuasive. Therefore, all claim objections and rejections stated in the most recent Office Action mailed 06/25/2021 are withdrawn.   

Allowable Subject Matter
	Claims 10-19 are allowable. 

	The following is a statement of reasons for the indication of allowable subject matter:

Instant claim 10 includes a first end the compression spring engaging the receiving housing, a second end of the compression spring engaging a counterholder, the counterholder being an integral part of or being connected to the closing plate, the closing plate and the counterholder being spaced from one another by a web-shaped connecting piece with open fluid passages, the open fluid passages of the connecting piece and fluid passages in the counterholder providing a fluid communication connection to the sensor detector via the 3receiving opening when the closing plate is on the open position by engagement of the sensor detector with the counterholder, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 11-19 are allowable based on their dependency on claim 10. 

Any comments considered necessary by applicant must be submitted no later than the 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN FITZGERALD/Primary Examiner, Art Unit 2861